UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 10-QSB/A(Amendment No. 1)x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934For the quarter period ended October 31, 2007¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934For the transition period from to Commission File number 333-145879 GOLD LAKES CORP.(Exact name of registrant as specified in its charter) Nevada74-3207964(State or other jurisdiction ofincorporation or organization)(IRS EmployerIdentification No.)573 Monroe Blvd, Painesville, OH 42077(Address of principal executive offices)(216) 408-9423(Registrant's telephone number)N/A(Former name, former address and former fiscal year, if changed since last report)Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of "large accelerated filer", "accelerated filer" and "small reporting company" Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Small reporting companyx(Do not check if a small reporting company)Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ¨ No xAPPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCYPROCEEDINGS DURING THE PROCEDING FIVE YEARSIndicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 after the distribution of securities subsequent to the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨APPLICABLE ONLY TO CORPORATE ISSUERSIndicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:July 10, 2015: 45,105,000 common shares EXPLANATORY NOTEThis Form 10-QSB/A constitutes Amendment No. 1 to the Quarterly Report on Form 10-QSB of Gold Lakes Corp (the "Company") for the period ended October 31, 2007, originally filed with the Securities and Exchange Commission (the "SEC") on November 15, 2007 (the "Original Filing"). We are filing this Amendment No. 1 to our Quarterly Report on Form 10-QSB solely to correct information on the cover page of the original filing regarding the Company's status as a shell company. This Amendment No. 1 does not change any other portion of the Original Filing. This Amendment No. 1 speaks as of the original filing date of the Original Filing and does not reflect events occurring after the filing date of the Original Filing, or modify or update the disclosures therein in any way other than as required to reflect the amendment described above.ITEM 6. EXHIBITS. ExhibitNo.Description31* Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. * Filed herewith. 2SIGNATURESPursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GOLD LAKES CORP.(Registrant)Date: November 3, 2015By:/s/ Christopher VallosChristopher VallosChief Executive Officer Chief Financial Officer, President and Director3
